Case 1:17-cr-00027-JPJ-PMS Document 97 Filed 03/19/19 Page 1 of 3 Pageid#: 261




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

UNITED STATES OF AMERICA                             :       Case No. 1:17-CR-27
                                                     :
v.                                                   :
                                                     :       GOVERNMENT’S OPPOSITION
JOEL A. SMITHERS                                     :       TO MOTION TO PROVIDE
                                                     :       DISCOVERY TO DEFENDANT

        The Government opposes defendant Joel A. Smithers’ motion, dkt. 94, that he personally

have full access to discovery in this case—or alternatively that he be permitted to review it in the

presence of a private investigator while at his home in North Carolina—outside the presence of

counsel. 1

        On September 12, 2017, the Court entered an Order, dkt. 26 (“Order”), which prohibits

defense counsel from providing the defendant a copy of any discovery materials and prohibits the

defendant from being in possession of any discovery materials unless in the presence of his

counsel. 2 Based upon this Order, and the understanding and belief that the defendant=s attorney

would maintain custody of the discovery materials in accordance with the Order, the government

provided significantly more discovery than that required by Fed. R. Crim. P. 16. These discovery

materials include: witness interviews; grand jury testimony transcripts; identifying information

about witnesses and other parties; phone records; cellular phone data downloads; confidential law

enforcement reports, records and documents; and other materials provided to the government


1
       Nonetheless, there may be alternative arrangements that facilitate the defendant’s use of
discovery materials if appropriate steps are taken to protect the discovery materials from
unauthorized disclosure. Such steps could include permitting the defendant to inspect and review
discovery while in the presence of a staff member or employee of defense counsel.
2
        The Court later modified the Order on December 31, 2018, by providing that counsel was
permitted to share with the defendant patient files and other records from the defendant’s medical
practice. The original Order otherwise remains unaltered, and the Government refers to both
orders together as the “Order.”

                                                 1
Case 1:17-cr-00027-JPJ-PMS Document 97 Filed 03/19/19 Page 2 of 3 Pageid#: 262



during its investigation. These materials necessarily contain sensitive information related to

numerous persons and government agencies.

       The defendant has raised no issues in his case that make his situation distinct from other

defendants before the Court. The defendant is not incarcerated and, presumably, has access to his

defense counsel and his counsel’s office to view the discovery materials provided by the

government if he desires to do so. Finally, prior cases in which the unusual step was taken to allow

defense counsel to provide copies of discovery materials to defendants and others who were not

incarcerated have led to abuses of the process and the unauthorized dissemination of discovery

materials. See United States v. Kurt Pomrenke, Case No. 1:17-CR-23 (W.D. Va. Aug. 8, 2017)

(defendant, a sitting state court judge, convicted of contempt of court following unauthorized

dissemination of discovery materials in violation of court order allowing discovery materials to be

possessed by defendant and his wife to aid in wife’s defense in a separate criminal case); cf. United

States v. Workman, No. 1:18-CR-20 (W.D. Va. Jan. 22, 2019 ) (affirming magistrate judge’s denial

of motion to provide copies of discovery to defendant).

       For these reasons, the Government asks that the Court deny the defendant’s motion.

                                              Respectfully submitted,


                                              THOMAS T. CULLEN
                                              United States Attorney

                                              s/ S. Cagle Juhan
                                              District of Columbia Bar No: 1022935
                                              Assistant United States Attorney
                                              U.S. Attorney’s Office
                                              180 West Main Street, Suite B19
                                              Abingdon, Virginia 24210
                                              276-628-4161
                                              276-628-7399 (fax)
                                              E-Mail:USAVAW.ECFAbingdon@usdoj.gov



                                                 2
Case 1:17-cr-00027-JPJ-PMS Document 97 Filed 03/19/19 Page 3 of 3 Pageid#: 263



                              CERTIFICATE OF SERVICE


       I hereby certify that on March 19, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to counsel for defendant.



                                                     s/ S. Cagle Juhan
                                                     Assistant United States Attorney




                                                3
